 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 3 San Francisco, CA 94104
   Telephone: (415) 599-0210
 4 Facsimile: (415) 276-1808

 5 ATTORNEYS FOR DEFENDANTS

 6

 7
                                UNITED STATES DISTRICT COURT
 8

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11                                                  Case No.: 1:19-cv-01337-LJO-SKO
   VALLEY PRIDE AG COMPANY, INC., a
12 California Corporation,                          JOINT STIPULATION AND ORDER
                                                    EXTENDING TIME FOR DEFENDANTS
13               Plaintiff,                         TO RESPOND TO COMPLAINT
                                                    PURSUANT TO L.R. 144(a)
14         v.
                                                    (Doc. 9)
15 WILD FRIENDS FOODS, INC., a Delaware
   Corporation, fdba WILD FRIENDS FOODS,            Complaint filed: September 20, 2019
16 LLC, an Oregon Limited Liability Company;
   KEELEY TILLOTSON, an individual; and
17 ERIKA TRENT WELSH, an individual,

18               Defendants.

19

20

21

22

23

24

25

26

27

28

                                                              Case No.: 1:19-cv-01337-LJO-SKO
     JOINT STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
 1          Pursuant to L.R. 144(a), Plaintiff Valley Pride AG Company, Inc. (“Plaintiff”) and

 2 Defendants Wild Friends Foods, Inc., Keeley Tillotson, and Erika Trent Welsh (“Defendants”), by

 3 and through their respective attorneys of record, hereby jointly stipulate and respectfully request

 4 that the Court order as follows:

 5          WHEREAS, on September 20, 2019, Plaintiff filed, but did not serve the Complaint;

 6          WHEREAS, Plaintiff served the Complaint on Ms. Tillotson on September 25, 2019 and

 7 on Ms. Welsh and Wild Friends Foods, Inc. on September 26, 2019;

 8          WHEREAS, the parties previously filed a stipulation on October 15, 2019 to extend the

 9 time for Defendants to respond to the Complaint by twenty-eight (28) days;

10          WHEREAS, pursuant to the October 15, 2019 stipulation, the last day for Defendants to

11 respond to the Complaint is November 13, 2019;

12          WHEREAS, to conserve party and judicial resources and to facilitate ongoing settlement

13 discussions, the parties have met and conferred and agree that the deadline for Defendants to

14 answer or otherwise respond to Plaintiff’s Complaint shall be extended by an additional thirty (30)

15 days;

16          WHEREAS, no party will be prejudiced by the granting of the stipulation;

17          IT IS NOW THEREFORE STIPULATED AND AGREED that the time within which

18 Defendants may move, answer or otherwise respond to Plaintiff’s Complaint is hereby extended up

19 to and including December 13, 2019. Because this is the second extension of Defendants’ time to

20 answer, the parties jointly request that the Court enter an Order approving this Stipulation pursuant

21 to L.R. 144(a).

22

23          IT IS SO STIPULATED.

24

25

26

27

28

                                              1               Case No.: 1:19-cv-01337-LJO-SKO
     JOINT STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
     Dated: November 14, 2019                            Respectfully Submitted,
 1

 2                                                       WANGER JONES HELSLEY PC

 3
                                                         By: /s/ Kurt F. Vote
 4                                                           (as authorized on 11/13/19)
                                                                   Kurt F. Vote
 5
                                                         Attorneys for Plaintiff
 6                                                       VALLEY PRIDE AG COMPANY, INC.

 7 Dated: November 14, 2019                              Respectfully Submitted,
 8                                                       BRAUNHAGEY & BORDEN LLP
 9

10                                                       By:    /s/ J. Noah Hagey
                                                                    J. Noah Hagey
11
                                                         Attorneys for Defendants
12                                                       WILD FRIENDS FOODS, INC., fdba Wild
                                                         Friends Foods, LLC; KEELEY TILLOTSON;
13                                                       ERIKA TRENT WELSH

14                                                ORDER
15          Pursuant to the above-Stipulation of the parties (Doc. 9) and good cause appearing therefor,
16 IT IS HEREBY ORDERED:

17          1.      The Stipulation is GRANTED; and
18          2.      The time within which Defendants shall answer or otherwise respond to the
19                  Complaint is hereby extended up to and including December 13, 2019.
20

21 IT IS SO ORDERED.

22 Dated:        November 14, 2019                              /s/   Sheila K. Oberto             .
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

                                              2               Case No.: 1:19-cv-01337-LJO-SKO
     JOINT STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
